Case 1:20-cv-00925-LJL Document 1-1 Filed 02/03/20 Page 1 of 26




               EXHIBIT A
FILED: NEW YORK COUNTY CLERK 12/19/2019 02:33 PM                                                                                                                                              INDEX NO. 950250/2019
NYSCEF DOC. NO. 1 Case 1:20-cv-00925-LJL Document 1-1 Filed 02/03/20 Page 2 of 26NYSCEF: 12/19/2019
                                                                      RECEIVED




          NEW YORK                   STATE               SUPREME                COURT
          NEW YORK                   COUNTY
                                                                                                                    X
          KAJA        SOKOLA,                                                                                        :

                                                                          PlainWf,                                   :
                                                                                                                     :            SUMMON_S
                                      v.                                                                             :
                                                                                                                     :            Plaintiff            designates
          HARVEY            WEINSTEIN,                        ROBERT           WEINSTEIN,                            :            NEW YORK                        COUNTY
          THE        WALT      DISNEY                  COMPANY,                DISNEY                                :            as the         place      of trial

          ENTERPRISES,                     INC.,         MIRAMAX                 HOLDING                             :

          CORP.,       MIRAMAX                     FILM         NY LLC            f/k/a                              :            The        basis       of the     venue             is:
          MIRAMAX               FILM          CORP.,            and      DOE       CORP.                 1-10,       :            CPLR            § 503(a)
                                                                                                                     :
                                                                                                                     :
                                                                          Defendants.                                :
                                                                                                                    X


          To   the    above-named                  Defendants:


                      YOU       ARE           HEREBY                  SUMMONED                            to answer             the      complaint            in this          action          and      to    serve
          a copy      of your        answer,            or,    if the     complaint            is not            served         with      this        :r.=-ans,           to     serve             a notice     of
          appearañcc          on the         Plaintiff's          attorney           within          twenty          (20)        days         after      service       of this              se--ans,
          exclusive         of the     day        of    service         (or   within        thirty          (30)     days         after       the      service      is complete                     if this
          ===ana            is not                              delivered         to you        within             the      State        of New           York);        and          in     case      of your
                                       personally
          failure     to appear            or answer,           judp^nt              will     be taken              against            you     by      default      for        the        relief
          demanded           in the        complaint.


          Dated:      December              19,        2019
                      New      York,         New         York


                                                                                                     WIGDOR                     LLP




                                                                                                     I      uglas         II.    Wigdor
                                                                                                     Bryan          L.     Arbeit
                                                                                                     WIGDOR                     LLP
                                                                                                     85 Fifth            Avenue
                                                                                                     New          York,         New          York        10003
                                                                                                     Telephone:                  (212)        257-6800
                                                                                                     dwiedor@wiedoriaw.com
                                                                                                     barbeit@wiedorlaw.com




                                                                                                 1 of 25
FILED: NEW YORK COUNTY CLERK 12/19/2019 02:33 PM                                                             INDEX NO. 950250/2019
NYSCEF DOC. NO. 1 Case 1:20-cv-00925-LJL Document 1-1 Filed 02/03/20 Page 3 of 26NYSCEF: 12/19/2019
                                                                      RECEIVED




                                              THE     LAW           OFFICE           OF KEVIN          MINTZER,   P.C.
                                              Kevin       Mintzer
                                              1350    Broadway,              Suite    1400
                                              New     York,         New     York      10018
                                              Telephone:            (646)     843-8180
                                              lon@mintzerfirm.com


                                              Attorneys       for     Plaintiff       Kaja    Sokola




                                                  2



                                             2 of 25
FILED: NEW YORK COUNTY CLERK 12/19/2019 02:33 PM                                                                                                                                      INDEX NO. 950250/2019
NYSCEF DOC. NO. 1 Case 1:20-cv-00925-LJL Document 1-1 Filed 02/03/20 Page 4 of 26NYSCEF: 12/19/2019
                                                                      RECEIVED




           NEW YORK                     STATE              SUPREME                      COURT
           NEW YORK                     COUNTY
           -------------------------------------------------------------X
           KAJA         SOKOLA,                                                                                      :

                                                                                 Plaintiff,                          :
                                                                                                                     :          Index        No.
                                          v.                                                                         :
                                                                                                                     :
           HARVEY               WEINSTEIN,                     ROBERT                                                :

           WEINSTEIN,                   THE          WALT           DISNEY                                           :          COMPLAINT
           COMPANY,                  DISNEY                ENTERPRISES,                        INC.,                 :
           MIRAMAX                   HOLDING                   CORP.,             MIRAMAX                            :
           FILM         NY LLC              f/k/a      MIRAMAX                      FILM        CORP.,               :
           and      DOE        CORP.           1-10,                                                                 :          Jury        Trial      Demanded
                                                                                                                     :
                                                                                                                     :
                                                                                 Defendants.                         :
           -------------------------------------------------------------X


                                                                     ("Plaintiff"
                       Plaintiff         Kaja        Sokola                                    or     "Sokola")           by     her      counsel,         Wigdor         LLP         and         The     Law


          Office       of Kevin          Mintzer,           P.C.,         for    her     complaint             against        Harvey         Weinstein,             Robert          Weinstein,             The


          Walt      Disney           Company,                 Disney             Enterprises,             Inc.       (together            with       The        Walt      Disney                Company,


          "Disney"),           Miramax               Holding          Corp.,           Miramax           Film        NY LLC               f/k/a     Miramax            Film         Corp.         (together


          with      Miramax             Holding             Corp.,              "Miramax")               and      Doe          Corp.        1-10       (collectively                "Defendants"),


          alleges       as follows:


                                                                           PRELIMINARY                            STATEMENT


                        1.             This         case    illustrates                the    depth       of     Harvey          Weinstein's                depravity.               In        2002,     Kaja


          Sokola        was        a sixteen-year-old                     girl      from      Poland           who       had     come         to    the    United        States           to    work      as a


          fashion       model         and      to try      to become               an actress.           Soon        after,      she was           introduced          to Harvey                Weinstein


          at an     event        associated             with        her         modeling            agency.          Harvey             Weinstein,           co-head           of     the       renowned


          Miramax            movie        studio        and     employed                 by   Disney,           claimed          that     he was          interested          in helping               Sokola




                                                                                                      3 of 25
FILED: NEW YORK COUNTY CLERK 12/19/2019 02:33 PM                                                                                                                                                                         INDEX NO. 950250/2019
NYSCEF DOC. NO. 1 Case 1:20-cv-00925-LJL Document 1-1 Filed 02/03/20 Page 5 of 26NYSCEF: 12/19/2019
                                                                      RECEIVED




          with      her        prospective                   acting          career            and         wanted               to meet                with       her     for      lunch.            Naive           as the         child      that


          she    was,           Sokola           believed                him.


                          2.                Several                days        later,        Harvey               Weinstein                      picked         Sokola             up with           his     company-provided


          car    and       driver.               But         instead             of     taking             her      to     lunch,                as promised,                     Harvey          Weinstein                  took         Sokola


          without          her     consent              to his           apartment.                  He         would               not        let her        leave      until        after      he terrified               and      sexually


          abused          her.        This         traumatic                   day      has      been             etched                 in    Sokola's           mind            every        day         thereafter,             and       it has


          caused          her      immense                   emotional                  pain         and          suffering,                    even       seventeen                years        later        and        long        after      she


          gave       up    her        dreams                of     acting          or working                    in the             entertainment                      industry.


                          3.                Although                     Sokola           did      not           know               it        at the     time          she      was       victimized,                 in     the      last     two



          years,       she and             the     rest          of the        world           have         learned              that           Harvey          Weinstein                did     not       act alone            in sexually



          assaulting              her       and         so        many           others.              Rather,                  he        was          supported              by     a large            group          of     people           who


          helped          him         to    identify                new          potential                victims,                  to        cover       up      his     misdeeds,                  and      who          looked            away


          instead                            to protect                  the       women              -     and      in this                            the     girl      - who           were         in harm's              way.
                          helping                                                                                                             case,


                          4.                Chief            among               Harvey           Weinstein's                             enablers             was       his      brother,           Robert            Weinstein,               his


          longtime              collaborator,                     business              partner             and      co-head                     of Miramax.                    Contrary             to Robert               Weinstein's


          current         claims            that       he         did      not        know        about            his         brother's                predatory               behavior,              the     facts         demonstrate


          that     Robert           Weinstein                      not      only        knew              about          it,     but           he     affirmatively                 assisted           Harvey              Weinstein               in



          paying          off     victims              to        silence         them,          ensuring                 that            future         victims          had        no     way       to protect              themselves.


                          5.                Robert                Weinstein               was             not     alone.                  Indeed,             numerous              employees                  and         executives              of


          Miramax               and        Disney                were       aware            of Harvey                   Weinstein's                     pattern          of misconduct,                       but     the      companies


          that     employed                 him        utterly             failed         to     supervise                     him,            and     they       continued               to    empower                him         with       their


          prestige          and       resources                    and      allowed             him             to find          more               victims,           including              Kaja         Sokola.




                                                                                                                                     2




                                                                                                                         4 of 25
FILED: NEW YORK COUNTY CLERK 12/19/2019 02:33 PM                                                                                                                                                            INDEX NO. 950250/2019
NYSCEF DOC. NO. 1 Case 1:20-cv-00925-LJL Document 1-1 Filed 02/03/20 Page 6 of 26NYSCEF: 12/19/2019
                                                                      RECEIVED




                         6.                 Were           it not      for    the     gross         neglect           of these             individuals              and       companies                and        their     failure


          to     exercise        reasonable                    care,         Sokola         would         have              been          spared        from         Harvey           Weinstein's                    predatory


          conduct.


                         7.                 Despite            the      extensive             record            of     Harvey                  Weinstein's                repeated            sexual              misconduct


          and      the   negligence                    of his        employers              and       enablers,                  until     recently,           Sokola             could       not      have          hoped          for



          any      justice           or    accountability                     for    what       Harvey               Weinstein                   did    to    her        to   her     when          she       was          a child.


          The       statute          of     limitations                would          have          barred           her         claims,         and      she       would            be     forced           to     accept          the


                                                                                settlement"
          inadequate                 so-called                "global                                         that          is     being          unfairly              foisted           upon         so     many            other


          Weinstein             victims.


                         8.                 Fortunately,                 however,             the      New           York            legislature             recently             passed         the    Child             Victims



          Act,      which        allows               minor      victims             of sexual          abuse              such          as Kaja        Sokola           to seek          accountability                   against


          the     people         and            entities       that      harmed             them,        even              if    those         claims        would            have        previously                been       time


          barred.


                         9.                 Accordingly,                     Sokola         files      this      case            against         the    Defendants                  to obtain           some              measure


          of justice           for        the     damage            inflicted          on her          as a child.


                                                                                                             PARTIES


                         10.                Plaintiff           Sokola              is a 33-year-old                       woman.                She      is a citizen               and      resident              of    Poland.


          Sokola         graduated                    from     the      SWPS           University                of        Social          Sciences            and       Humanities                 with          a Master            of


          Science             degree             in     psychology                   and      currently               works               in     Poland            as     a clinical             psychologist                    and


          psychotherapist                        focusing            on the         treatment            of     eating             disorders            and        additions.


                         11.                Defendant                 Harvey           Weinstein               is, on information                            and     belief,         a resident              of New           York


          and      Connecticut.                       He      is a former             co-chairman                     of        Miramax             and      reported             to Executives                     at Disney.




                                                                                                                       3




                                                                                                               5 of 25
FILED: NEW YORK COUNTY CLERK 12/19/2019 02:33 PM                                                                                                                                                              INDEX NO. 950250/2019
NYSCEF DOC. NO. 1 Case 1:20-cv-00925-LJL Document 1-1 Filed 02/03/20 Page 7 of 26NYSCEF: 12/19/2019
                                                                      RECEIVED




          Miramax                and        Disney            had         the     power          to hire          and      fire     Harvey              Weinstein,                set his        pay         and          control            his


          work       conditions.


                           12.               Defendant                    Robert         Weinstein                 is,   on       information                 and       belief,       a resident               of        California.


          Robert        Weinstein                       is the       brother             of      Harvey            Weinstein                  and       the     former            co-chairman                    of        Miramax.


          Robert           Weinstein                    has        known            of     Harvey                Weinstein's                   pattern          and       practice              of     predatory                      sexual


          conduct            toward           women,                 including                during        the      time         the        brothers          worked             at Miramax.


                           13.               Defendant                    Miramax                Holding             Corp.          is       a Delaware                  Corporation                  with          its     principal


          place      of business                   in Burbank,                    California.               On information                           and      belief,       Miramax                  Holding               Corp.             is a


          successor                entity          of        one     of     the     Miramax                 entities            that         employed                Harvey           Weinstein                or          for        which



          Harvey           Weinstein                    acted        as an officer                or director.


                           14.               Miramax                 Film          NY,           LLC        is     a New            York             corporation               with        its       principal                 place           of


          business            in      Santa             Monica,             California.                    On     information                   and        belief,        in      2010,          Miramax                   Film            NY,


          LLC        merged                 with         and         assumed               all     liabilities             of      Miramax                 Film          Corp.,        which            was              one          of     the


          Miramax                entities           that           employed              Harvey             Weinstein                   or     for      which           Harvey            Weinstein                   acted            as an


          officer       or director.                     Miramax                 Film         Corp.        at all        relevant             times        herein         was       a subsidiary                    of      The            Walt



          Disney           Company.                      Miramax                 Holding           Corp.,           Miramax                  Film       NY,       LLC          and/or           Miramax                   Film             Corp

                                                                                                 "Miramax."
          are     collectively                referred               to herein            as


                           15.               Defendant                    The      Walt          Disney            Company                   ("Disney")                 is a Delaware                  corporation                         with


          its    principal             place            of    business             located            in    Burbank,               California.                  Miramax               Film           Corp.,           Disney                and



          Harvey           Weinstein                    entered           into     two        employment                   agreements                   effective           for     the      periods            1993             to        1995


                                       1999.1
          and       1995         to




                        See           Doe          v.        Weinstein,            2018           ONSC             2122           (Can.         Ont.          S.C.J.       Mar.           19,        2018),           available                   at

          http://canlii.ca/t/hrg30.


                                                                                                                           4




                                                                                                                   6 of 25
FILED: NEW YORK COUNTY CLERK 12/19/2019 02:33 PM                                                                                                                                                                  INDEX NO. 950250/2019
NYSCEF DOC. NO. 1 Case 1:20-cv-00925-LJL Document 1-1 Filed 02/03/20 Page 8 of 26NYSCEF: 12/19/2019
                                                                      RECEIVED




                        16.                On information                          and        belief,        Disney                exercised               oversight              and     control                 over        Miramax


          and     Harvey             Weinstein,                         including,              not       limited               to:       paying             Miramax's                  employees;                        controlling


          Miramax's             budget;                 approving                    (or       vetoing)             requests                 for     increased               film        budgets                  for      Miramax;



          auditing          Miramax's                        books;              and         reviewing,                approving                    and        paying             the     business                  expenses              of


          Miramax.


                        17.                Defendant                      Disney               Enterprises,                       Inc.        ("Disney                 Enterprises")                        is      a       Delaware


          corporation               with        its     principal                place          of     business              in       Burbank,               California.                Disney               Enterprises                and


          Miramax             entered                 into          a     1999          employment                         agreement                 with           Harvey              Weinstein,                      and     Disney


          Enterprises           agreed                to be jointly                  and       severally              liable          with         Miramax              from         1999           until         the      expiration


                                                                                                                      2005.2
          of    the     employment                       agreement                     in      or      about                                 The          Walt         Disney            Company                        and     Disney

                                                                                                                                          "Disney."
          Enterprises,              Inc.      are       referred               to collectively                  herein             as


                        18.                Defendant                     Doe         Corp.            1-10       are         the         unknown                 successor               and         related              entities        of


          Miramax             and     Disney                 that        employed               Harvey           Weinstein                   during           the    relevant             time        period.


                                                                                     JURISDICTION                                  AND             VENUE


                        19.                This         Court            has      jurisdiction                 over         this         matter           pursuant           to     New          York             Civil        Practice


          Laws        and     Rules           ("CPLR")                     § 301.


                        20.                Venue              is        proper          in     New           York           County                 pursuant            to    CPLR               §     503(a)               because            a


          substantial          part         of the           events            giving          rise     to the         claim             occurred             in New          York         County.


                        21.                Plaintiff,               proceeding                 as Jane         Doe,         originally               filed       some        of the        claims                asserted        herein


          as a named            class          representative                        in the          purported              class          action         entitled          Geiss,        et al.        v. The              Weinstein



          Company             Holdings                 et al.,           No.      17 Civ.             09554           in    the          United           States       District           Court             for     the       Southern




          2
                        See     Doe            v.       Weinstein,                2018          ONSC             2122             (Can.            Ont.       S.C.J.        Mar.          19,        2018),              available        at

          http://canlii.ca/t/hrg30.




                                                                                                                            5




                                                                                                                 7 of 25
FILED: NEW YORK COUNTY CLERK 12/19/2019 02:33 PM                                                                                                                                                      INDEX NO. 950250/2019
NYSCEF DOC. NO. 1 Case 1:20-cv-00925-LJL Document 1-1 Filed 02/03/20 Page 9 of 26NYSCEF: 12/19/2019
                                                                      RECEIVED




          District          of    New        York          ("Geiss").                  By       Order       and        Opinion                 signed          on     April          17,    2019,        the      Court            in


          Geiss        dismissed             Plaintiff's               claims          without          prejudice              until          they     could         be timely             refiled       under         CPLR


          § 214-g,          which        was         adopted              as part         of the        Child      Victims                   Act.      This         Complaint              is filed      consistently


          with       the     Geiss      Court's            April          17,      2019         Order       and        Opinion.


                                                                                                            FACTS


          Background                  Regarding                    the     Weinstein                Brothers               and           Miramax


                           22.          In       the        late          1970s,             brothers            Harvey                 and          Robert           Weinstein                created            a        small


          independent                film-distribution                         company            named          Miramax.


                           23.          Throughout                      the      1980s,           Harvey          and          Robert               Weinstein           grew          in    prominence                 in     the


          film       industry         as Miramax                      produced              and     distributed                films          that      achieved              both     critical        attention             and


          commercial               success.


                           24.          In       1993,            after          the      success           of     the         motion                picture           The       Crying              Game,            Disney


          purchased               Miramax              from            Harvey             and      Robert         Weinstein                     in     a deal         valued           between              $60       to     $80


          million.


                           25.          The         next         year,         Miramax              released             its     first         blockbuster,                Quentin             Tarantino's                 Pulp


          Fiction,          and      distributed                the     popular           independent               film          Clerks.


                           26.          Miramax                  won       its    first      Academy              Award                for     Best        Picture         in   1997        with      the      victory          of


          The        English         Patient.              In     the      following               years,        Miramax                     produced               many        highly         successful              films,



          including              Good         Will         Hunting               and         Shakespeare                 in      Love,              both       of     which           won         many         Academy


          Awards.


                           27.          By       2002,            Harvey               and      Robert           Weinstein                    had      become              enormously                 powerful               and


          influential            producers             in the           film      and        television          industry.




                                                                                                                   6




                                                                                                            8 of 25
FILED: NEW YORK COUNTY CLERK 12/19/2019 02:33 PM                                                                                                                                                         INDEX NO. 950250/2019
NYSCEF DOC. NO. 1Case 1:20-cv-00925-LJL Document 1-1 Filed 02/03/20 Page 10 of 26
                                                                      RECEIVED  NYSCEF: 12/19/2019




                          28.             By     2002,         Harvey             Weinstein               had       also         developed               a propensity                 for    sexually          harassing,



          sexually          assaulting,                and/or        attempting                   to    sexual             assault          women               who        worked            or    were        seeking         to


          work       in the        film        industry.


                          29.             Using          the       power,            influence                and          resources               of     his       position            at    Miramax,              Harvey


          Weinstein              often         met     privately            with      women              who         were          seeking          acting             roles     in Miramax               productions.



          During           many           of     these         meetings,                  which          were          supposed                to        be      for      business             purposes,            Harvey


          Weinstein              sought          sexual         contact            with      the       women               whom        he had             induced              to see him,          using         promises


          of     career      assistance,               threats         of    career          destruction                   and     physical              force         to overcome                 the    resistance           of


          women           who       did        not     wish       to have            sexual            contact         with          him.



          Harvey           Weinstein's                   Sexual             Abuse          of     Kaja         Sokola


                          30.             In     or    about         September                  2002,            16-year-old                 Kaja          Sokola              was      attending           an     event       in


          Manhattan               associated              with       her      modeling                  agency.              Less       than        a month               prior,        Sokola           had      moved        to


          the     United          States         from         Poland          with         dreams             of     becoming                 an        actress.           She        was      living       for    the     first


          time      without          her       parents,          and        she     had      never         before            lived          outside           of Poland.               She        was     young,         naïve


          and      impressionable.


                          31.             At     the      event        with          her     modeling                  agency,              Sokola            met        Harvey             Weinstein,             who      she


          learned          was      a producer.                    When            Weinstein,                 then          50     years        old,          learned            Sokola           was     interested           in



          becoming               an actress,            he gave             her     his     card        and        directed           her     to give            him       her       phone        number.           He     told


          Sokola          that    they         would          have      lunch             to discuss             her       future.


                          32.             This        is a family             picture           of      Sokola             taken       when             she     was        17,       approximately                 one     year


          older      than        when          she     met       Harvey             Weinstein:




                                                                                                                       7




                                                                                                              9 of 25
FILED: NEW YORK COUNTY CLERK 12/19/2019 02:33 PM                                                                                                                                                   INDEX NO. 950250/2019
NYSCEF DOC. NO. 1Case 1:20-cv-00925-LJL Document 1-1 Filed 02/03/20 Page 11 of 26
                                                                      RECEIVED  NYSCEF: 12/19/2019




                         33.              Sokola           was          amazed          and       excited              that         an    important            American                  film      produce            was


          interested            in her         future.          It never        uoounod            to her         that        his    intentions            towards           her     were         añythiñg           other


         than       professional                 and      hanarable.


                         34.              Approxi==÷ely                        three      days         later,      Harvey                Weiñstein          called        to inform               Sokola       that      he


         would           pick      her         up       with      his      driver         for     lunch.               Sokola             understood              that       the     lunch          with      Harvey


         Weiñstciñ                               be      for     business           purposes             and       to     discuss            her                    4=h        a4
                                 would                                                                                                               career,                             g opportunities                for


         roles      on     Miramax                projects.


                         35.               On          information               and       belief,           in                              the                         and                                  Sokola,
                                                                                                                   arranging                          meeting                       picking           up


         Weinstein              used       a phone,              car     and     driver         that     were          paid         for    or owned                  Miramax                and/or                       so
                                                                                                                                                               by                                          Disney


         that    he could            conduct              the     business             of those          companies.


                         36.              In     the      car,                      Weinstein                asked            Sokola         where          she     was       from          and      how       old     she
                                                                   Harvey


         was.        She        replied          that     she      was      sixteen         and        was        from         Poland.


                         37.              Instead              of taking        them        to a restaurañt,                        Harvey         Weiñstciñ's               driver             dropped       the     two


          at Harvey             Wein*4n's                      Soho      apartmcñt.               Sokola            had        not        agreed      to    go      there,         but     she     was       given      no


          choice.




                                                                                                                   8




                                                                                                         10 of 25
FILED: NEW YORK COUNTY CLERK 12/19/2019 02:33 PM                                                                                                                                                             INDEX NO. 950250/2019
NYSCEF DOC. NO. 1Case 1:20-cv-00925-LJL Document 1-1 Filed 02/03/20 Page 12 of 26
                                                                      RECEIVED  NYSCEF: 12/19/2019




                         38.              As     Sokola           rode        the     elevator            with             him      in his         building,           she          became                nervous.             When


          the     elevator          door         opened            directly           into     Harvey                 Weinstein's                   apartment,                Sokola                realized            that     they


          were      completely                 alone.


                         39.              Once          alone         with         Sokola,           Harvey                 Weinstein                wasted           no      time          in        aggressively                  and



          threateningly                  demanding                sex.        He      told     her        that        if    she        wanted          to be         an actress,                    she     would         have       to


         be      comfortable                doing         whatever              the     director               told        her      to     do-including                      losing             her        inhibitions              and



          getting        naked.            He      then         instructed            Sokola             to     take         off     her      clothes.             Terrified,               Sokola              followed            his


          instructions             and         took       off     her     blouse             and     unzipped                    her      jeans.           Sokola            felt     as though                   she      was       no


          longer      in control                of her       body.


                         40.              Weinstein               took        Sokola's             hand          and        placed           it on her          vagina,              instructing                 her      to touch


         herself.         He       also        touched           Sokola          vagina.


                         41.               Terrified             and      struggling                to    hold             back          tears,       Sokola           said         she        did        not     want         to    do



          anything             further         and      resisted          his       demands.                   Sokola              had      no      intention           or      understanding                          when         she


          agreed       to a business                  lunch        that       she     would          be put                in this        position.


                                                                                                                                                                                                                  "made"
                         42.              Harvey           Weinstein                threatened                 and         pressured              Sokola,            saying          that           he had                          the


          careers        of     Penelope              Cruz        and        Gwyneth               Paltrow,                and      that      neither          would           be working                       without          him.


          He     intimated           that       Sokola           would          never         work            as an actress                  unless          she      acquiesced                     to his       demands.


                         43.              Harvey           Weinstein                then      took        off     his        pants         and      forcibly           held         Sokola             while         taking         her


         hand       and        making           her     touch         and       massage             his        penis         while          he grabbed                at her         breasts.


                         44.               As      Harvey               Weinstein              forcibly                caused              her       to     touch          him,           Sokola                continuously


         protested.               However,               Harvey              Weinstein's                  demeanor                   became               intense,         as if          he        was      hunting           prey.


          Sokola         realized           then        he      was      determined                 to        sexually             satisfy         himself            with          her        in    whatever              way       he


         wanted.




                                                                                                                      9




                                                                                                          11 of 25
FILED: NEW YORK COUNTY CLERK 12/19/2019 02:33 PM                                                                                                                                                                    INDEX NO. 950250/2019
NYSCEF DOC. NO. 1Case 1:20-cv-00925-LJL Document 1-1 Filed 02/03/20 Page 13 of 26
                                                                      RECEIVED  NYSCEF: 12/19/2019




                           45.                Weinstein                  eventually              ejaculated               on the            floor.


                           46.                Overwhelmed                         by     fear         and      emotion,              Sokola            tried               to    leave         the      apartment,                 but      she


          could           not     get     out      because               Weinstein               was        blocking             the        door,      holding                   her        arms       and    yelling             at her      to


          calm        down.              Weinstein                 insisted            that     what        had      just        happened              was           normal.                  Sokola          began          to     scream


          at Harvey               Weinstein,                  telling         him        that         she    did     not        want         to touch                him         or do         what         he wanted               of     her.



          Harvey                Weinstein                returned             Sokola's                shouting              with         anger,            which                 made          her      even        more            scared.


          Sokola            realized             that        she     would             have      to      calm        down          and        be     quiet            if        she     would          have     any          chance           of



          escaping               from        Weinstein                without             being          harmed             even        more.


                           47.                Throughout                    the         incident,              Sokola              berated            herself.                        She       felt        angry        at        Harvey


          Weinstein's                    demands,                  and      ashamed               that       he      was         causing             her        to     unwillingly                     engage           in     sex        acts.



          Harvey                Weinstein                made             clear         that      refusing               his       sexual            demands                      would             mean        giving              up      the



          opportunity                   to make              it in Hollywood.


                           48.                As    Harvey                Weinstein               finally          let     Sokola            leave,             he told               her    that      she     needed             to work


          on her           stubbornness.


                           49.                Approximately                        one         week          after        the      incident                at    his            apartment,              Harvey               Weinstein


          called          Sokola             to ask          how      she        was         doing.         She      had         spent        the     week             worrying                 that     she     had         destroyed


         her       life     and         career          by    refusing            to passively                  go       along       with        Weinstein's                          wishes.


                            50.               Harvey            Weinstein                thereafter               persisted            in his        pursuits                   against            Sokola       and      took            every


          opportunity                   to      make          sure        that         she     understood                 that      he        was      the           only             person           who     could              help      her


         become                  an      actress.                  Based           on          what         happened                   in      Harvey                 Weinstein's                       apartment,                  Sokola


          experienced                    fear      and        anxiety            whenever                she      communicated                       with            him.


                            51.               Harvey            Weinstein's                    ongoing             emotional                abuse,          and        the        guilt,        shame         and       anxiety            that


          flowed            from         the       2002        incident-when                           she      was         16 and           alone          with            Harvey             Weinstein-took                            a toll




                                                                                                                            10




                                                                                                                  12 of 25
FILED: NEW YORK COUNTY CLERK 12/19/2019 02:33 PM                                                                                                                                                 INDEX NO. 950250/2019
NYSCEF DOC. NO. 1Case 1:20-cv-00925-LJL Document 1-1 Filed 02/03/20 Page 14 of 26
                                                                      RECEIVED  NYSCEF: 12/19/2019




          on     Sokola,             including                 long           term          depression,             anorexia          and           difficulty             in     maintaining                  healthy


          relationships               with        men.


                        52.               Harvey              Weinstein                should           never      have     been        in     a position             to    sexually             abuse         Sokola.


          In    fact,      Sokola              only       experienced                      this    trauma          because         numerous                 individuals,                  including                Robert


          Weinstein             and          other        high          level          officers           and      directors        of        Miramax               and         Disney,              affirmatively


          enabled         Harvey               Weinstein's                    continuing                sexual      misconduct                and      looked         the        other         way          when       they


          learned         of repeated                 prior      instances                 of Harvey            Weinstein         sexually             harassing            and        sexually             assaulting


          women           he encountered                       in working                   for   Miramax            and    Disney.


          Robert          Weinstein's                    Knowledge                     and        Concealment               of Harvey                 Weinstein's                     Sexual          Misconduct


                        53.               At     Miramax,                 Robert             Weinstein,            who      ran    the        company              with         his     brother,            knew       that



          Harvey          Weinstein               engaged               in a pattern               of    sexual      misconduct.                   Robert         Weinstein               not        only     failed        to


          do    anything             to    stop        his      brother,              he     repeatedly            helped      Harvey               Weinstein               conceal            his     misconduct


          and     claim        new        victims.


                        54.               Robert              Weinstein's                  assistant        at Miramax             in        the    early         1990s,         Kathy          DeClesis,              told


          the   New           York        Times         that      Harvey              Weinstein's                harassment             of     women              "wasn't             a secret         to    the     inner


          circle,"                                                               Weinstein.3
                          which           included              Robert


                        55.               DeClesis               also         supervised                a young       woman           who           left    the     company               abruptly             after        an


                                                                                                                                                                            settlement.4
          encounter            with        Harvey              Weinstein,                  and    that     young         woman          later       received           a




          3
                        Jodi         Kantor           & Megan                  Twohey,       Harvey       Weinstein    Paid   Off Sexual      Harassment                                              Accusers           for
                           The New              York          Times           (Oct.               https://www.nytimes.com/2017/10/05/us/harvey-weinstein-
         Decades,                                                                      5, 2017),
         harassment-allegations.html                                  (last     accessed           December           18, 2019).


                        Id.


                                                                                                                    11




                                                                                                           13 of 25
FILED: NEW YORK COUNTY CLERK 12/19/2019 02:33 PM                                                                                                                                                           INDEX NO. 950250/2019
NYSCEF DOC. NO. 1Case 1:20-cv-00925-LJL Document 1-1 Filed 02/03/20 Page 15 of 26
                                                                      RECEIVED  NYSCEF: 12/19/2019




                         56.              Robert             Weinstein                  personally                   knew             the         circumstances                     that         caused         this         young


          woman's               abrupt          departure               because              DeClesis                handed                Robert          Weinstein                 a letter           from      the        young

                                                                                                                                     pig."5
          woman's              lawyer,           telling          him       that,       "Your          brother               is a


                         57.              In     1998,         Robert             Weinstein                personally                 paid          £250,000            to     settle        claims        asserting               that



          Harvey           Weinstein                had          sexually              harassed               and/or            attempted                  to    rape         two          female         employees                  of


          Miramax.


                         58.              Zelda          Perkins,               who         had       been          Harvey             Weinstein's                  assistant              at Miramax,                  claimed


          that     Harvey          Weinstein                   had       repeatedly                  sexually           harassed                  her     by,     among              other        behavior,             walking


          around           naked         when           they       were           together            in     his      hotel          suite,            asking      her        to    give         him      massages,                and


                                                                                  him.6
          trying      to pull         her       into       bed       with


                         59.              Rowena               Chiu,            also        a former               assistant               of    Harvey           Weinstein,                 alleged           that      Harvey


          Weinstein,              while          they        were           together            in     his     hotel           suite            at the      Venice            Film         Festival,           had       made             a


          series      of     sexual            requests           to     her,       which            she     rejected,               and         that     he     then        forcibly            massaged              her       legs,


          took     off      her    tights,          and        held         her        on    the      bed,         telling           her        it would          all    be        over      with        one     thrust.           She


                                                                                                      raped.7
          managed              to escape            right         before          she       was


                         60.              Both         Perkins              and     Chiu,            as a condition                    of       their      settlements               with         the     Miramax             Film



          Corp.,         were      forced          to      sign        a strict         confidentiality                      agreement.                   The      settlement                agreement                explicitly




          5
                         Halle      Kiefer,            Bob       Weinstein's                Former           Assistant           Says           She Told         Him         About         His    Brother         Harvey's
         Sexual       Harassment                  Over       25 Years             Ago,       Vulture.com                     (Oct.     20, 2017),
         https://www.vulture.com/2017/10/bob-weinstein-ex-assistant-he-knew-about-harvey-decades-ago.html
          (last    accessed         December                 18, 2019).

          6
                         Matthew               Garrahan,           Harvey              Weinstein:            How         lawyers                kept     a lid   on sexual              harassment             claims,
          Financial         Times         (Oct.         23, 2017),              https://on.ft.com/2NFpedh                                   (last       accessed         December                18, 2019).


                        Rowena      Chiu, Harvey      Weinstein     Told Me He Likes         Chinese    Girls,                                                           New         York         Times        (Oct.      5

          2019),      https://www.nytimes.com/2019/10/05/opinion/sunday/harvey-weinstein-rowena-chiu.html                                                                                                                (last
          accessed          December              18, 2019).


                                                                                                                        12




                                                                                                              14 of 25
FILED: NEW YORK COUNTY CLERK 12/19/2019 02:33 PM                                                                                                                                                  INDEX NO. 950250/2019
NYSCEF DOC. NO. 1Case 1:20-cv-00925-LJL Document 1-1 Filed 02/03/20 Page 16 of 26
                                                                      RECEIVED  NYSCEF: 12/19/2019




          lists     Robert           Weinstein,                Harvey                   Weinstein                and      Miramax               Film         Corp.          among          the      parties         being


          released,            and     it provides                 that          only         Robert          Weinstein               or     Harvey          Weinstein              could         consent          to   the


                                                                                                                                                     agreement.8
          release        of    confidential              information                         covered          by    the      settlement


                         61.            As      part          of     the         settlement              agreement               with          Perkins,            Harvey           Weinstein              agreed           to


          attend        therapy,         and       Miramax                  was             required        to     dismiss        Harvey               Weinstein             if there        were         any     further


          complaints               (although             it        never              did     despite          additional              subsequent                  complaints).                  The       settlement


          agreement              also         required               that              Miramax              establish            a         proper          complaint              procedure               for      future


          complaints.


                         62.            Despite           the            fact         that     Robert         Weinstein               and       others        at Miramax                were           aware       of   the


          allegations            made         by     Perkins               and         Chiu       against          Harvey         Weinstein,                 no     investigation                was      conducted,


          and      no   discipline             was      imposed                   on Harvey              Weinstein.


                         63.            According                   to     the         New        York        Times,          Robert           Weinstein              also     participated                in    settling


          another          sexual            assault          allegation                     made        against             Harvey           Weinstein               in     1990       by       another           of   his


          assistants.9



                         64.            In     addition              to         the      above,         Robert          Weinstein                   knew      or     should         have         known           that   his


          brother        was         a danger          to sexually                     assault         Kaja        Sokola        given          that       Robert          Weinstein:


                         a.             witnessed                  his     brother's              physically              and     verbally             abusive         behavior;


                         b.             attended              meetings                  with        Harvey          and       other         Miramax           executives             and      employees
                                        while          Harvey              was          wearing          only          a bathrobe             or underwear;




          8
                         Excerpts        of the agreements                             were      submitted             to the Women                  and Equalities             Committee              of the U.K.
          Parliament            and can be found                     at https://www.parliament.uk/documents/commons-committees/women-
          and-equalities/Correspondence/Zelda-Perkins-SHW0058.p_d_f                                                                         (last    accessed         December             18, 2019).


                     Megan     Twohey        et al., Weinstein's      Complicity        Machine,                                                     The     New       York         Times         (Dec.         5, 2017),
          https://www.nytimes.com/interactive/2017/12/05/us/harvey-weinstein-complicity.html                                                                                                      (last         accessed
          December              18, 2019)


                                                                                                                        13




                                                                                                              15 of 25
FILED: NEW YORK COUNTY CLERK 12/19/2019 02:33 PM                                                                                                                                                        INDEX NO. 950250/2019
NYSCEF DOC. NO. 1Case 1:20-cv-00925-LJL Document 1-1 Filed 02/03/20 Page 17 of 26
                                                                      RECEIVED  NYSCEF: 12/19/2019




                           c.             received            direct        and      indirect          verbal          and     written             complaints                    made         by      and      on behalf
                                          of    female            victims         who        were       sexually             assaulted                by     Harvey              Weinstein;                and


                           d.             knew         of    and       authorized             Miramax                 to make             payments                 to    settle        claims          by     women
                                          who       were          sexually           assaulted          by       Weinstein.


                          65.             Robert            Weinstein             knew        that      Harvey           Weinstein's                       pattern          of     assault         was         a problem,


         but      he deliberately                   chose         to cover           it up      and     pretend          it did            not     happen.


                          66.             For       example,                when        Robert             Weinstein                 dated            Ivana             Lowell,             who         was           the     Vice


          President              of    the     book         division          at Miramax                   in   the     1990s,              Robert           Weinstein                  asked          her       if    she        had


          slept     with         his     brother,           and     she      responded              "no,        but    not         for     want        of him             aggressively                  trying,             and    all


                                women...,"                                                                                                                                                                  know."10
          the     other                                 at which             point      Robert          cut      her     off        and      said:          "No,         I don't            want      to



          Disney           and         Miramax's                  Knowledge                  of     Harvey             Weinstein's                      Propensity                     to    Engage               in    Sexual
          Harassment                   and        Sexual           Assault


                          67.             In    addition            to Robert           Weinstein,                many             other         executives                at Miramax                   and/or          Disney


          were      aware             of Harvey             Weinstein's               propensity                to sexually                harass           and      sexually               assault         women             with


          whom        he was             meeting            while         conducting              business             for     Miramax.


                          68.             Irwin        Reiter,         the     Executive               Vice       President                of     Accounting                     and        Financial             Reporting

                                                                                                                                                                                                   women"
          for     Miramax              from         1989       to 2005,           has    admitted               that    Weinstein's                        "mistreatment                     of                         was        an



          ongoing           problem.


                          69.             Reiter         discussed             Harvey             Weinstein's                pattern             of     sexual            harassment                  and      assaults            of


          women            with        other      officers           within          Miramax,              including               Robert             Weinstein.


                          70.             Reiter            reviewed              and        handled             payments                   to     Harvey                 Weinstein's                   victims               from


          Miramax               funds,         as well        as caused              Disney           to contribute                  to    such        payments                  directly          or indirectly.




          10
                          Former             Miramax          Executive              Describes             Working           for         Harvey            Weinstein              as a        "Madhouse",                    Inside
          Edition         (October             17, 2017),           available          at https://www.youtube.com/watch?v=ULejo9adUqg                                                                       (last      accessed
          December                18, 2019).


                                                                                                                  14




                                                                                                        16 of 25
FILED: NEW YORK COUNTY CLERK 12/19/2019 02:33 PM                                                                                                                                                  INDEX NO. 950250/2019
NYSCEF DOC. NO. 1Case 1:20-cv-00925-LJL Document 1-1 Filed 02/03/20 Page 18 of 26
                                                                      RECEIVED  NYSCEF: 12/19/2019




                        71.          Despite               his          extensive               knowledge,                        Reiter       failed           to       cause           any           independent


          investigations             to be undertaken                         or take       any      actions             to prevent             or diminish                  the     likelihood               of    further


          assaults.


                        72.          Mark         Gill         was       head        of    marketing                  from         approximately                     1994       to    1997        in    Miramax's


         New          York        office.        He         then              was     the        President                   of      Miramax's             Los               Angeles            division               from



          approximately               1997       to 2002.


                        73.          Gill       told       The          New         York        Times           that,         behind          the      scenes           at     Miramax,                Weinstein's


                                                                                                              all."
          treatment           of women           "was            the     biggest          mess       of


                        74.           Gill's           knowledge                    came         from          witnessing                  Weinstein             sexually               inappropriate                    and



          harassing           behavior.          Gill       also         received           direct        complaints                  from      women                after      assaults          or harassment


          occurred.


                        75.          Despite               his          extensive               knowledge,                         Gill       failed       to           cause           any            independent


          investigations             to be undertaken                         or take       any      actions             to prevent             or diminish                  the     likelihood               of    further


          assaults.


                        76.          Miramax                officer            Barbara            Schneeweiss                       knew       or      should           have         known             that        Harvey


          Weinstein            was        regularly            sexually             assaulting,                battering,                 harassing        and          threatening                women               with


          whom         he was        meeting            with       on Miramax                    business.


                        77.           Schneeweiss                    worked           at Miramax                      from         1996-2005.             Schneeweiss                     regularly                brought



          young        actresses          to Harvey              Weinstein,               under         the     guise             of a legitimate          business                  meeting,           who          would


          then    be    sexually           harassed            or assaulted                by     Weinstein.


                        78.          Based            on    her         interactions             with         these          victims          and       Harvey               Weinstein,            Schneeweiss


          knew        or should        have       known                that    Harvey           Weinstein                was         engaging           in sexual              misconduct                and         abuse,




                                                                                                                  15




                                                                                                     17 of 25
FILED: NEW YORK COUNTY CLERK 12/19/2019 02:33 PM                                                                                                                                                        INDEX NO. 950250/2019
NYSCEF DOC. NO. 1Case 1:20-cv-00925-LJL Document 1-1 Filed 02/03/20 Page 19 of 26
                                                                      RECEIVED  NYSCEF: 12/19/2019




          but     she     failed        to      take     any           action          to      have         Harvey              Weinstein                investigated                     or      to     diminish                the


          likelihood           of    further       assaults.


                         79.           Miramax               officer       Rick          Schwartz                knew        or should              have      known                that       Harvey            Weinstein


          was     regularly            sexually         assaulting,               battering,            harassing                 and      threatening                  women              with         whom               he was



          meeting          with       on Miramax                 business.


                         80.           As       the     Senior            Vice          President                 of      Production                at     Miramax                     from            1999          to      2006,


          Schwartz             had        direct         knowledge                      and       facilitated                   assaults            by       Harvey                Weinstein,                       including


          Weinstein's               alleged        attempted              sexual            assault         in     1998         on Zoe        Brock,          who,          like        Sokola,              was       a model


          who         sought        to work        as an actress.


                         81.            Schwartz              was        regularly              tasked             with         luring        victims              to     Weinstein's                        hotel          suites.


          Sometimes                 Schwartz           would           lead      the        women           up         to Weinstein's                 hotel         suite         to      give         the     meeting              an


          air    of    legitimacy.              Schwartz            would          then         leave            the    meeting            or ensure            that        the        victim           was         left     alone


          with        Weinstein          while         the     assault          occurred.


                         82.            Schwartz             was       also      regularly            tasked             with      taking          care      of the         victims              after        the      assaults


          occurred.            After         Schwartz              learned             about         what         happened               to    Zoe        Brock,            Schwartz                   apologized                for


          Weinstein's               behavior,           admitting               that        it had     happened                 before.


                         83.           Despite           his        extensive                 knowledge,                    Schwartz                failed          to      cause              any           independent


          investigations               to be undertaken                       or take          any     actions            to prevent               or diminish               the        likelihood                  of further


          assaults        - but        rather      continued              to facilitate               the         assaults         throughout                his        tenure          at Miramax.


                         84.           Miramax                officer           Nancy            Ashbrooke                      knew          or     should             have           known                 that          Harvey


          Weinstein            was      regularly             sexually           assaulting,                battering,             harassing              and       threatening                   women.




                                                                                                                   16




                                                                                                       18 of 25
FILED: NEW YORK COUNTY CLERK 12/19/2019 02:33 PM                                                                                                                                                          INDEX NO. 950250/2019
NYSCEF DOC. NO. 1Case 1:20-cv-00925-LJL Document 1-1 Filed 02/03/20 Page 20 of 26
                                                                      RECEIVED  NYSCEF: 12/19/2019




                           85.               As      the     Vice          President                  of     Human               Resources               for     Miramax               from          1991          to     2000,


          Ashbrooke                    had        direct      knowledge                      of      complaints                 regarding             Weinstein's                 sexual        misconduct                      and



          directly          witnessed                Harvey              Weinstein's                  sexual             harassment            of women.


                           86.               Ashbrooke               was         responsible                 for     the       human         resources              department              at Miramax,                  where


          numerous                    complaints              of      sexual            misconduct                       and      assault         against            Harvey            Weinstein                  were          not



          properly           handled,                including             the     Zelda             Perkins             and     Rowena           Chiu          complaints             discussed                above.


                           87.               Despite           Miramax's                      corporate                  knowledge               of      the        Perkins           and       Chiu            settlement


          agreement                   with        Miramax,               Ashbrooke                    did     not        take      any      action         or     implement               any        of    the        required


          terms        of the           settlement            that        could         have          prevented                additional            sexual         assaults        by      Harvey             Weinstein.


          Nor        did     Ashbrooke                     or Miramax                  take          any     action            against       Harvey             Weinstein             when        they           learned          of


          additional               complaints                about         Harvey's                  conduct.


                           88.               Disney          employed                  and        paid      the     salaries         of many             of the          people       who       performed                  work


          for   Miramax                  and      who        helped            facilitate             Harvey             Weinstein's             pattern            of    assaults.


                           89.               As      discussed                 above,             Harvey             Weinstein               initially            entered          into        two         employment


          agreements                  to which             both      Miramax                   and         The      Walt         Disney          Company                 were      signatories,                 the     first     of


          which            was         effective             from         in      or     about              1993-1995                and       the       second            from        1995-1999.                       Harvey


          Weinstein's                    third        employment                       agreement,                   to     which            Disney             Enterprises               and      Miramax                   were


          signatories                 and         pursuant           to        which              Disney            Enterprises               was         jointly          and        severally                liable         with



          Miramax,                was        effective            from         1999          until         in or about            2005.


                           90.               While          at Miramax,                 Harvey              Weinstein               reported           directly           to Michael            Eisner,            who          was


          Disney's               Chief         Executive             Officer.                Eisner          delegated              oversight             of    Harvey            Weinstein               to    a series          of



          Disney            executives                who          did      not        adequately                   supervise             him.           While           Eisner          originally              delegated


          oversight              to    Jeffrey          Katzenberg,                    the        Chairman                of    Disney,          Katzenberg                delegated             oversight               of     the




                                                                                                                           17




                                                                                                                 19 of 25
FILED: NEW YORK COUNTY CLERK 12/19/2019 02:33 PM                                                                                                                                                       INDEX NO. 950250/2019
NYSCEF DOC. NO. 1Case 1:20-cv-00925-LJL Document 1-1 Filed 02/03/20 Page 21 of 26
                                                                      RECEIVED  NYSCEF: 12/19/2019




          Weinstein               brothers            in     1994        to    a marketing                  and      distribution                  executive              Dick         Cook,        who            could        not


          control       the       brothers.            After         just      a few           months,        Katzenberg                    put     Bill      Mechanic,              then       head          of Disney's


          international                and       worldwide                  video           division,          in    charge           of     Miramax.                  Mechanic               quickly              identified


          that     Miramax               did     not       follow           the     law        in its     human         resources                 practices.


                        91.               After        Mechanic                   left     Disney          in the      fall     of     1994,          Eisner           assigned           Joe      Roth         to oversee


                                                                                                                                                                                                                     started,"
          Miramax             and        Harvey             Weinstein.                   Roth       found          himself           "putting              out    fires       the    brothers            had



          including           with        talent           agents        and       talent        agencies           who       the      Weinsteins                 were         always          battering              to,    inter


                                                                                                                                                                                      was."11
          alia,      "get      somebody                    off     of     a picture,              deliver           a client,          whatever                  the      issue                          These              issues


          included            Harvey            Weinstein's                    sexual           harassment             of     women.                 And,         despite           the     fact       that        Roth       was



          actively          overseeing                them,         Harvey               and     Robert        Weinstein               nonetheless                 "always             wanted            to go directly


                                   [Eisner]."12
          to Michael


                        92.               Eisner             thus        did         not        permit         Miramax                 to     be           completely               autonomous                      and         had


         knowledge                 not         only         of     financial              matters,           but      also      Harvey               Weinstein's                    pattern         of        misconduct


          toward        women.


                        93.                Harvey                 Weinstein's                     executive                assistant               Barbara                Schneeweiss                     was          jointly


          employed                by      Miramax                   and           Disney.                 According              to         Schneeweiss,                      Disney            paid           Miramax's



          employees,               controlled                Miramax's                   budget,           approved           (or      vetoed)              Miramax's                requests            for       increased


          film       budgets,             audited                Miramax's                 books,           and      reviewed,                    approved              (or       rejected),             and        paid         for


          Miramax's                business            expenses.


                        94.               During             the        time        Disney           owned           Miramax,                 Miramax                  paid       settlements                 to     multiple


          women             who      were        victims            of Harvey                  Weinstein's             sexual          harassment                  and        abuse.        Based         on Disney's




          11
                        Peter        Biskind,          Down             and Dirty              Pictures       (2004),         at 198.

          12
                        Id.


                                                                                                                      18




                                                                                                            20 of 25
FILED: NEW YORK COUNTY CLERK 12/19/2019 02:33 PM                                               INDEX NO. 950250/2019
NYSCEF DOC. NO. 1Case 1:20-cv-00925-LJL Document 1-1 Filed 02/03/20 Page 22 of 26
                                                                      RECEIVED  NYSCEF: 12/19/2019




         control of Miramax finances, Disney knew or should have known of these payments, which should

         have caused additional inquiry and investigation.

                 95.     Moreover, given that Eisner had assigned eyes and ears from Disney to watch over

         Harvey Weinstein – and those persons had knowledge of Harvey Weinstein’s conduct, Eisner and

          Disney knew or should have known of Harvey Weinstein’s sexual harassment and abuse.

                 96.      Instead of taking action, including but not limited to an independent investigation

          of Weinstein’s conduct and/or the implementation of controls to prevent further abuse and/or the

          termination of Weinstein, Eisner and Disney chose to publicly misrepresent that they did not have

          the right to exercise control over Weinstein. In fact, every corporation has the duty to oversee and

          supervise its employees; it is not a duty that can be contractually waived.

          Timeliness Under the Child Victims Act

                 97.     This action is timely because it falls within CPLR 214-g and is brought during the

          one-year time period set forth in that section. The claims brought herein allege intentional and

          negligent acts and/or omissions for physical, psychological and other injury suffered as a result of

         conduct that would constitute sexual offenses as defined in Article 130 of the New York Penal

         Law, and such acts and/or omissions were committed against Kaja Sokola when she was less than

         eighteen years of age.

                 98.     Specifically, the conduct that gives rise to Kaja Sokola’s claims herein would

         constitute a violation of, inter alia, New York Penal Law, 130.52 (forcible touching), 130.55

         (sexual abuse in the third degree) and 130.65 (sexual abuse in the first degree) (collectively, the

         “Child Sex Crimes”).




                                                           19



                                                      21 of 25
FILED: NEW YORK COUNTY CLERK 12/19/2019 02:33 PM                                                    INDEX NO. 950250/2019
NYSCEF DOC. NO. 1Case 1:20-cv-00925-LJL Document 1-1 Filed 02/03/20 Page 23 of 26
                                                                      RECEIVED  NYSCEF: 12/19/2019




                                             FIRST CAUSE OF ACTION
                                                       (Battery)
                                               Against Harvey Weinstein

                  99.     Plaintiff repeats and realleges paragraphs 1-96 as if fully set forth herein.

                  100.    In performing the Child Sex Crimes described above, Defendant Harvey Weinstein

          committed a battery against Plaintiff because he intentionally engaged in unlawful, intentional and

          offensive touching or application of force to Plaintiff’s person.

                  101.    As a result of Harvey Weinstein’s alleged conduct Sokola has suffered physical

          injury, severe emotional distress, humiliation, embarrassment, anxiety, economic harm and other

          consequential damages.

                  102.    The conduct of Harvey Weinstein described above was willful, wanton and

          malicious. At all relevant times, Harvey Weinstein acted with conscious disregard of Plaintiff’s

          rights and feelings, acted with the knowledge of or with reckless disregard for the fact that his

          conduct was certain to cause injury and/or humiliation to Plaintiff, and intended to cause fear,

          physical injury and/or pain and suffering to Plaintiff. By virtue of the foregoing, Plaintiff is entitled

          to recover punitive and exemplary damages from Harvey Weinstein according to proof at trial.

                                          SECOND CAUSE OF ACTION
                                                  (Negligence)
                                   Against Miramax, Disney and Robert Weinstein

                  103.    Plaintiff repeats and realleges paragraphs 1-100 as if fully set forth herein.

                  104.    Miramax, Disney and Robert Weinstein’s conduct described herein, including the

          negligent retention and/or supervision of Harvey Weinstein and affirmative acts covering up and

          empowering Harvey Weinstein to commit sexual assaults, resulted in Harvey Weinstein’s

          commission of the Child Sex Crimes against Plaintiff.




                                                             20



                                                         22 of 25
FILED: NEW YORK COUNTY CLERK 12/19/2019 02:33 PM                                             INDEX NO. 950250/2019
NYSCEF DOC. NO. 1Case 1:20-cv-00925-LJL Document 1-1 Filed 02/03/20 Page 24 of 26
                                                                      RECEIVED  NYSCEF: 12/19/2019




                 105.    Based on prior complaints against Harvey Weinstein, Miramax and Disney knew

         or reasonably should have known that Harvey Weinstein had a propensity to engage in sexual

         misconduct and would use his position with Miramax to lure Plaintiff and other similarly situated

         female aspiring actresses to his apartment under the guise of discussing business opportunities to

         sexually harass, batter and assault them.

                 106.    Robert Weinstein’s prior acts of covering up for Harvey Weinstein’s sexual

          misconduct with women with whom he worked created a continuing risk of Harvey Weinstein

          engaging in similar sexual misconduct, but Robert Weinstein nonetheless allowed Harvey

          Weinstein to have the authority and resources to engage in sexual misconduct with female

          employees and actresses and knew Harvey Weinstein continued to engage in sexual misconduct

          and/or that Harvey Weinstein had the temptation or opportunity to engage in sexual misconduct.

                 107.    Miramax, Disney and Robert Weinstein had a duty of care to properly hire, train,

          retain, supervise and discipline their employees to avoid unreasonable harm to others or to take

          steps to alleviate harm caused by one’s affirmative conduct.

                 108.    Miramax, Disney and Robert Weinstein breached their duty of care by way of their

          own conduct as alleged herein, including, but not limited to, terminating Harvey Weinstein’s

          employment or taking steps to warn or otherwise reduce the risk that Harvey Weinstein would use

          his position of power to continue to engage in sexual misconduct with female employees and

          actresses.

                 109.    The burden on Miramax, Disney and Robert Weinstein to take some action to warn

          or otherwise reduce the risk of Harvey Weinstein’s sexual misconduct was slight, while the harm

          from Harvey Weinstein’s sexual misconduct was grave and caused significant physical and

          mental harm on often naïve and vulnerable female employees and aspiring actresses.


                                                          21



                                                     23 of 25
FILED: NEW YORK COUNTY CLERK 12/19/2019 02:33 PM                                                 INDEX NO. 950250/2019
NYSCEF DOC. NO. 1Case 1:20-cv-00925-LJL Document 1-1 Filed 02/03/20 Page 25 of 26
                                                                      RECEIVED  NYSCEF: 12/19/2019




                  110.    Miramax, Disney and Robert Weinstein’s negligent and/or affirmative conduct in

         relation to Harvey Weinstein’s propensity to engage in sexual misconduct was a substantial factor

          in causing Plaintiff’s harm.

                  111.    As a direct and proximate result of Miramax, Disney and Robert Weinstein’s

          negligent and/or affirmative conduct, as alleged hereinabove, Plaintiff has suffered physical injury,

          severe emotional distress, humiliation, embarrassment, mental and emotional distress and anxiety,

          and economic harm.

                  112.    The conduct described above by Miramax, Disney and Robert Weinstein was

          willful, wanton and malicious. At all relevant times, Miramax, Disney and Robert Weinstein acted

          with conscious disregard of Plaintiff’s rights and feelings and also acted with the knowledge of or

          with reckless disregard for the fact that their conduct was certain to cause injury and/or humiliation

          to Plaintiff and other similarly situated aspiring actresses. By virtue of the foregoing, Plaintiff is

          entitled to recover punitive and exemplary damages from Miramax, Disney and Robert Weinstein

          according to proof at trial.

                                               PRAYER FOR RELIEF

                  WHEREFORE, Plaintiff prays judgment be entered in her favor against Defendants, and

          each of them, as follows:

                  1.      For a money judgment representing compensatory damages including

          consequential damages, lost wages, earning, and all other sums of money, together with

          interest on these amounts, according to proof;

                  2.      For an award of money judgment for mental pain and anguish and severe

          emotional distress, according to proof;

                  3.      For punitive and exemplary damages according to proof;


                                                            22



                                                       24 of 25
FILED: NEW YORK COUNTY CLERK 12/19/2019 02:33 PM                                          INDEX NO. 950250/2019
NYSCEF DOC. NO. 1Case 1:20-cv-00925-LJL Document 1-1 Filed 02/03/20 Page 26 of 26
                                                                      RECEIVED  NYSCEF: 12/19/2019




                4.    For attorneys’ fees and costs as provided by statute;

                5.    For prejudgment and post-judgment interest; and

                6.    For such other and further relief as the Court may deem just and proper.

          Dated: December 19, 2019
                 New York, New York
                                                    WIGDOR LLP



                                             By: _________________________
                                                   Douglas H. Wigdor
                                                   Bryan L. Arbeit
                                                   WIGDOR LLP
                                                   85 Fifth Avenue
                                                   New York, New York 10003
                                                   Telephone: (212) 257-6800
                                                   dwigdor@wigdorlaw.com
                                                   barbeit@wigdorlaw.com

                                                    THE LAW OFFICE OF KEVIN MINTZER, P.C.
                                                    Kevin Mintzer
                                                    1350 Broadway, Suite 1400
                                                    New York, New York 10018
                                                    Telephone: (646) 843-8180
                                                    km@mintzerfirm.com

                                                    Attorneys for Plaintiff Kaja Sokola




                                                       23



                                                   25 of 25
